UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MIKE MCDOUGELL,                               :
                                              :
               Plaintiff,                     :     Civil Action No.:    09-1013 (RMU)
                                              :
               v.                             :
                                              :
JOHN E. POTTER, Postmaster General,           :
                                              :
               Defendant.                     :

                                  MEMORANDUM OPINION

                     DISMISSING THE CASE WITHOUT PREJUDICE BASED ON
                          THE PLAINTIFF’S FAILURE TO PROSECUTE

       The plaintiff commenced this action on May 29, 2009. See generally Compl. The docket

sheet indicates that over the following eleven months, the plaintiff took no action to prosecute his

claims. Thus, on April 26, 2010, the court ordered the plaintiff to show cause on or before May

10, 2010 why this case should not be dismissed for failure to prosecute. See Minute Order (Apr.

26, 2010). The plaintiff failed to respond to the court’s order.

       “The authority of a federal trial court to dismiss a plaintiff’s action with prejudice

because of his failure to prosecute cannot seriously be doubted.” Link v. Wabash R. Co., 370

U.S. 626, 629 (1962); see also FED. R. CIV. P. 41(b) (authorizing the involuntary dismissal of

actions based on the plaintiff’s failure to prosecute); LCvR 83.23 (providing that the court may

dismiss a case sua sponte for failure to prosecute); Automated Datatron, Inc. v. Woodcock, 659

F.2d 1168, 1170 (D.C. Cir. 1981) (observing that “[i]f district court judges are to discharge their

heavy responsibilities effectively, their power to dismiss . . . must be more than theoretical”).

This Circuit has cautioned, however, that dismissal with prejudice for failure to prosecute is a

“harsh sanction” reserved for “cases involving egregious conduct by particularly dilatory
plaintiffs, after ‘less dire alternatives’ have been tried without success,” Noble v. U.S. Postal

Serv., 71 Fed. Appx. 69, 69 (D.C. Cir. 2003) (citing Trakas v. Quality Brands, Inc., 759 F.2d

185, 186-87 (D.C. Cir. 1985)).

       In accordance with these principles, the court will impose the less dire sanction of

dismissal without prejudice based on the plaintiff’s failure to prosecute this action or respond to

the court’s order to show cause. An Order consistent with this Memorandum Opinion is

separately and contemporaneously issued this 19th day of May, 2010.



                                                               RICARDO M. URBINA
                                                              United States District Judge




                                                  2